Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www. txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D.KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD. JUSTICE
CINDY OLSON BOURLAND. JUSTICE
                                            MarcjV5, 2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-13-00533-CV
         Trial Court Case Number:      D-l-GN-10-003981

Style:    The Railroad Commission of Texas
          v. CenterPoint Energy Resources Corp. d/b/a CenterPoint Energy Entex and
          CenterPoint Energy Texas Gas


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         1 box of administrative record.




                                                      Very truly yours,




                                                     Jeffrey D. Kyle, Clerk .
                                                     Filed in The District Court
                                                      of Travis County, Texas

                                                           MAR 1 2 2015               mt   \
                                                     At                          M.
                                                     Velva L. Price, DistrictClerk